Exhibit 99.1 InvestorContact: Michael J. Culotta Executive Vice President and Chief Financial Officer (615) 221-3502 QUORUM HEALTH CORPORATION ANNOUNCES SECOND QUARTER 2 BRENTWOOD, Tenn. (August 9, 2017) – Quorum Health Corporation (NYSE: QHC) (the “Company”) today announced its operating and financial results for the three and six months ended June 30, 2017. Net operating revenues for the three months ended June 30, 2017 increased $0.4 million to $530.1 million, compared to $529.7 million for the same period in 2016. Net operating revenues for the quarter were negatively impacted by a decrease of $18.2 million from the four hospitals divested in December 2016 and in the first half of 2017, and a decrease of $11.3 million resulting from the Company’s inability to accrue in the 2017 period for the California Hospital Quality Assurance Fee (“HQAF”) program revenues for the 2017 to 2019 program period pending approval by Centers for Medicare & Medicaid Services (“CMS”). Excluding these amounts in both periods, net operating revenues increased $29.9 million for the three months ended June 30, 2017 compared to the same period in 2016, primarily due to favorable volume and rate variances and a decrease in the provision for bad debts. Net loss attributable to Quorum Health Corporation for the three months ended June 30, 2017 was $(30.6) million, or $(1.09) per share, compared to $(245.1) million, or $(8.63) per share, for the same period in 2016. The net loss for the three months ended June 30, 2017 was impacted by an $8.6 million decrease, net of provider taxes, related to the California HQAF program and $12.9 million of impairment charges related to the ten hospitals identified for potential divestiture. The Company’s 2016 results for the same period included $250.4 million of impairment charges. On a same-facility basis, as defined in footnote (j), the Company’s operating results for the three months ended June 30, 2017 reflect a 1.5% decrease in admissions and a 0.2% decrease in adjusted admissions compared to the same period in 2016. Excluding the four divested hospitals and ten hospitals intended for divestiture, admissions and adjusted admissions increased 1.5% and 2.6%, respectively, for these same periods.
